                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

    GREATER NEW ORLEANS FAIR                                CIVIL ACTION
    HOUSING ACTION CENTER

    VERSUS                                                     NO. 18-8177

    JERRY WAYNE KELLY, JR.; 4223                          SECTION “R” (2)
    FONTAINEBLEAU DR NOLA LLC;
    7927 1/2 BIRCH ST NOLA LLC; AND
    INVESTMENT PROPERTIES OF J&L
    LLC



                          ORDER AND REASONS


       The Court has received from defendants Jerry Wayne Kelly, Jr.; 4223

Fountainbleau Dr NOLA LLC; 7927 ½ Birch St NOLA LLC; and Investment

Properties of J&L, LLC, a motion to strike the declarations attached to

plaintiff Greater New Orleans Fair Housing Action Center’s response

memorandum to defendants’ motion for summary judgment. 1

       Defendants filed the motion for summary judgment, and have had

ample opportunity to brief it. They have also filed a reply memorandum.

Now defendants effectively attempt to file a sur-reply, without first seeking




1      R. Doc. 134.
the Court’s leave. In any event, the Court does not permit sur-replies and

would not grant leave if requested.

      For the foregoing reasons, the Court DENIES defendants’ motion to

strike.




          New Orleans, Louisiana, this _____
                                        15th day of January, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      2
